Citation Nr: 0817683	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  03-21 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent 
for chondromalacia patella of the right knee.

Entitlement to an initial evaluation in excess of 10 percent 
for chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 2000 to 
January 2001 and on active duty training from June 2001 to 
August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted service connection 
for chondromalacia patella of the right knee and 
chondromalacia patella of the left knee, each rated at 10 
percent.  The veteran perfected a timely appeal of the 
initial evaluations.

The case was previously before the Board in March 2007, 
wherein the claims for higher initial ratings for her knee 
disabilities were remanded for additional development.  These 
issues are once again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's chondromalacia patella of the right knee is 
manifested by mild limitation of motion; extension is not 
limited to more than 5 degrees and flexion is not limited to 
less than 45 degrees; there is no lateral instability or 
recurrent subluxation of the right knee joint; and the right 
knee disability is not manifested by dislocated semilunar 
cartilage.

2.  The veteran's chondromalacia patella of the left knee is 
manifested by mild limitation of motion; extension is not 
limited to more than 5 degrees and flexion is not limited to 
less than 45 degrees; there is no lateral instability or 
recurrent subluxation of the left knee joint; and the left 
knee disability is not manifested by dislocated semilunar 
cartilage.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's chondromalacia patella of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5014, 5260 (2007).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's chondromalacia patella of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5014, 5260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in an October 2001 letter, the RO provided VCAA 
notice regarding the veteran's claim for service connection 
for her knees.  Following the grant of service connection for 
those disorders, the veteran was advised, in a May 2007 
letter, of what information and evidence is needed to 
substantiate a claim for a higher rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence she has in her possession that pertains to the 
claim.  The May 2007 letter advised the veteran of the types 
of evidence to submit, such as statements from her doctor, 
statements from other individuals describing their 
observations, or her own statement describing the symptoms, 
frequency, severity and additional disablement caused by her 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In addition, the letter advised the veteran of the 
type of evidence needed to establish a disability rating, 
including evidence addressing the impact of her condition on 
employment and the severity and duration of her symptoms, as 
well as the evidence the needed to establish an effective 
date.  Id.  The veteran was provided with the relevant rating 
criteria for evaluating knee disabilities in the November 
2004 statement of the case.  The claims were last 
readjudicated in December 2007.  

In any event, the veteran is challenging the initial 
evaluations assigned following the grants of service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  She has provided statements 
addressing her symptoms and has advised medical providers of 
the impact of her disabilities on her functioning and 
employment.  She has been given a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the veteran.  See Sanders, 
487 F.3d 881.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2007).

Under Diagnostic Code 5014, osteomalacia is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of 
extension of a leg warrants a noncompensable evaluation if 
extension is limited to 5 degrees, a 10 percent evaluation if 
extension is limited to 10 degrees, or a 20 percent 
evaluation if extension is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability, a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability, or a 30 percent 
evaluation for severe knee impairment with recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and one rating 
for arthritis with limitation of motion (Diagnostic Codes 
5003 and 5010).  VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  Another such 
opinion held that separate ratings under Diagnostic Code 5260 
(leg, limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension) may be assigned for disability of 
the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 
(2004).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's service-connected chondromalacia patella of the 
right knee and chondromalacia patella of the left knee are 
each currently rated as 10 percent disabling.  

A review of the medical evidence of records shows that the 
veteran has nearly full flexion of her knees.  In fact, at 
the November 2001 VA examination she was able to flex her 
left knee to 125 degrees and flex her right knee to 120 
degrees.  The examiner noted some incoordination due to the 
right knee condition.  The July 2003 VA examination report 
indicates 125 degrees of flexion bilaterally, with no 
evidence of fatigability or incoordination.  Crepitus was 
found on passive range of motion.  At the November 2007 VA 
examination, flexion was to 120 degrees, with pain beginning 
at 110 degrees, bilaterally.  The examiner specifically noted 
no evidence of increased functional impairment due to pain, 
fatigue, lack of endurance or weakness at this examination.  
Although the veteran has some pain, incoordination was noted 
in the November 2001 examination, and an antalgic gait was 
noted in November 2007, when all pertinent disability factors 
are considered, any limitation of flexion of the bilateral 
knees does not more nearly approximate limitation to 30 
degrees to warrant an evaluation in excess of the 10 percent 
currently assigned.  Therefore, a higher rating is not 
warranted for either the chondromalacia patella of the right 
or the left knee under Diagnostic Code 5260.  

The medical evidence also consistently shows that the veteran 
has displayed full extension of both knees on all range of 
motion tests.  Specifically, the November 2001, July 2003, 
and November 2007 VA examination reports note full extension 
of both knees.  The November 2007 VA examiner noted no signs 
of atrophy, no crepitus, no swelling, and no evidence of 
pain, weakness or fatigability such as would indicate 
additional functional impairment of either knee.  As noted 
above, the November 2007 VA examiner specifically stated that 
with repetitive use, the ranges of motion of both knees are 
not additionally limited by pain, fatigue, weakness or lack 
of endurance.  Certainly none of the medical evidence 
identifies pain resulting in limitation of extension to more 
than 5 degrees.  Therefore, it is clear that neither the 
veteran's chondromalacia of the right knee nor the 
chondromalacia patella of the left knee warrants a higher 
rating or separate rating under Diagnostic Code 5261.

The medical evidence also indicates that the veteran's 
bilateral knees are stable.  The veteran stated that she 
wears knee braces on both knees; however, she did not wear 
any knee braces to the November 2007 VA examination and the 
VA examiner noted that there were no signs of instability.  
Drawer and McMurray signs were negative.  The November 2001 
VA examiner stated that there was mild laxity of the right 
knee joint, but noted negative drawer sign bilaterally.  
Additionally, the remainder of the medical evidence is 
negative for instability of either knee.  The July 2003 VA 
examiner noted negative drawer ad McMurray signs.  A December 
2002 medical evaluation report notes full muscle strength of 
the lower extremities.  Furthermore, while VA progress notes 
from September 2001 to November 2001 indicate the veteran's 
complaints of buckling of the right knee, physical 
examination never revealed any instability.  Moreover, all 
tests for a meniscal/ligamentous tear were negative.  
Additionally, service treatment records noted a negative MRI 
for knee derangement in December 2001 and negative physical 
findings of derangement.  Therefore, the Board concludes that 
neither the veteran's chondromalacia patella of the right 
knee nor the veteran's chondromalacia patella of the left 
knee warrants a higher rating or separate compensable rating 
under Diagnostic Code 5257.  

The medical evidence also does not show evidence of 
dislocated cartilage in either knee as required for a higher 
rating under Diagnostic Code 5258.

Therefore, the Board concludes that the veteran's 
chondromalacia patella of the right knee and chondromalacia 
patella of left knee are each appropriately rated as 10 
percent disabling throughout the initial evaluation period.

The Board has considered whether there is any other basis for 
assigning a higher evaluation for either the veteran's 
chondromalacia patella of the right knee or chondromalacia 
patella of the left knee, but has found none.  Moreover, the 
Board has considered the benefit-of-the-doubt doctrine but 
finds that there is no approximate balance of positive and 
negative evidence such as to warrant its application.  The 
medical evidence preponderates against the veteran's claims 
of entitlement to a higher rating for either of her knee 
disabilities.  

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for either knee and the manifestations of 
such are consistent with the assigned schedular evaluations.  
She is currently working as a social worker and notes 
difficulty with sitting for more than 2 hours, standing and 
walking for more than an hour, walking up and down steps, 
climbing and squatting.  However, such complaints do not 
establish marked interference with employment, especially 
when considered in conjunction with the objective findings on 
examination.  There is nothing in the record to distinguish 
her case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.  Thus, based on the record, the Board finds that 
the currently assigned 10 percent schedular ratings have 
already adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected bilateral knee conditions.  
See 38 C.F.R. § 4.1.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for chondromalacia patella of the right knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for chondromalacia patella of the left knee is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


